UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-146139 Rolling Technologies, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Penthouse, Menara Antara No. 11, Jalan Bukit Ceylong, Kuala Lumpur 50200 (Address of principal executive offices) 012-377-0130 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:2,150,000 common shares as of March 8, 2010 Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Ourfinancial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of January 31, 2010 (unaudited) and July 31, 2009 (audited); F-2 Statements of Operations for the three and six months ended January 31, 2010 and 2009 and period from July 27, 2007 (Inception) to January 31, 2010 (unaudited); F-3 Statement of Stockholders’Deficit for period from July 27, 2007 (Inception) to January 31, 2010 (unaudited); F-4 Statements of Cash Flows for the six months ended January 31, 2010 and 2009 and period from July 27, 2007 (Inception) to January 31, 2010 (unaudited); F-5 Notes to Financial Statements; Thesefinancial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended January 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents ROLLING TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As of January 31, 2010 and July 31, 2009 January 31, July 31, (unaudited) (audited) ASSETS Current Assets Cash and equivalents
